Name: 2002/667/EC: Commission Decision of 13 August 2002 amending Decision 2001/651/EC establishing the typical process standard deviation of the fat content of butter imported from New Zealand under Article 5 of Regulation (EC) No 1374/98 laying down detailed rules for the application of the import arrangements and opening tariff quotas for milk and milk products and repealing Decision 2000/432/EC (notified under document number C(2002) 3157)
 Type: Decision_ENTSCHEID
 Subject Matter: processed agricultural produce;  trade;  Asia and Oceania;  tariff policy;  consumption
 Date Published: 2002-08-23

 Avis juridique important|32002D06672002/667/EC: Commission Decision of 13 August 2002 amending Decision 2001/651/EC establishing the typical process standard deviation of the fat content of butter imported from New Zealand under Article 5 of Regulation (EC) No 1374/98 laying down detailed rules for the application of the import arrangements and opening tariff quotas for milk and milk products and repealing Decision 2000/432/EC (notified under document number C(2002) 3157) Official Journal L 227 , 23/08/2002 P. 0051 - 0052Commission Decisionof 13 August 2002amending Decision 2001/651/EC establishing the typical process standard deviation of the fat content of butter imported from New Zealand under Article 5 of Regulation (EC) No 1374/98 laying down detailed rules for the application of the import arrangements and opening tariff quotas for milk and milk products and repealing Decision 2000/432/EC(notified under document number C(2002) 3157)(2002/667/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1255/1999 of 17 May 1999 on the common organisation of the market in milk and milk products(1), as last amended by Commission Regulation (EC) No 509/2002(2),Having regard to Commission Regulation (EC) No 2535/2001 of 14 December 2001 laying down detailed rules for applying Council Regulation (EC) No 1255/1999 as regards the import arrangements for milk and milk products and opening tariff quotas(3), as last amended by Regulation (EC) No 1165/2002(4), and in particular Article 40(1) thereof,Whereas:(1) Annex IV to Regulation (EC) No 2535/2001 lays down a procedure for the verification of the fat content of New Zealand butter presented for release into free circulation in the Community under the current access quota specified under quota number 09.4589 of Annex III.A to that Regulation. This procedure is based on statistical principles. An essential element of this procedure is the use of a typical process standard deviation of the fat content of butter made according to a defined specification in a specified production plant and known in advance by the control authorities in Member States where the declaration for release into free circulation in the Community is presented. The identification of the factories and the corresponding typical process standard deviation are contained in Commission Decision 2001/651/EC(5).(2) The New Zealand Ministry of Agriculture and Forestry's Food Assurance Authority (MAF Food) by letter dated 5 July 2002 notified the Commission of new registered factory names and in some cases new registered factory numbers. The Annex to Decision 2001/651/EC should therefore be amended,HAS ADOPTED THIS DECISION:Article 1The Annex to Decision 2001/651/EC is replaced by the Annex to this Decision.Article 2This Decision shall apply to imports of butter in respect of which IMA 1 certificates were issued from the third day following the date of its publication in the Official Journal of the European Communities.Article 3This Decision is addressed to the Member States.Done at Brussels, 13 August 2002.For the CommissionJ. M. Silva RodrÃ ­guezAgriculture Director-General(1) OJ L 160, 26.6.1999, p. 48.(2) OJ L 79, 22.3.2002, p. 15.(3) OJ L 341, 22.12.2001, p. 29.(4) OJ L 170, 29.6.2002, p. 49.(5) OJ L 229, 25.8.2001, p. 24.ANNEXTypical process standard deviations of the fat content of butter manufactured in New Zealand and intended for release into free circulation in the European Community under the current access quota provided for under quota number 09.4589 of Annex III.A to Regulation (EC) No 2535/2001>TABLE>